Title: From George Washington to John Welles, Eleazer Wales and Edward Chinn, 22 September 1779
From: Washington, George
To: Welles, John,Wales, Eleazer,Chinn, Edward


        
          Gentlemen
          Head Quarters West Point 22d Sepr 1779
        
        Your favr of the 1st Inst. came to my hands yesterday. I am exceedingly obliged to you for the information you give me respecting the mode that is adopted for the settlement of claims for waste &ca committed by the Army. I have been much embarrassed by applications of this nature, and where I have given order⟨s⟩ in the matter, it has been solely with a veiw of relieving individuals whose claims have been apparently well supported by vouchers from people of reputation and

attachment. I remember that of Mrs McNeal was particularly so—Mr Smith made application to me a few weeks ago, but I gave him no satisfaction, and should he or any others apply again I shall refer them to the Board of treasury as you direct. I am with great Respect Gentn.
      